DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on March 26, 2021 has been received. Claims 1-2, 6-8, 10-13, 17-18, and 20-21 are currently pending.
Response to Arguments
Applicant's arguments filed on March 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Hay’s heel cup and heel pad are two different regions of the same heel structure (20) and cannot correspond to the two distinct parts as claimed (see page 10 of Applicant’s Remarks).
The Examiner respectfully disagrees. Claim 1 does not include any limitations prohibiting the heel cup and heel pad from forming different portions of a larger structure, nor does claim 1 recite wherein the heel cup and heel pad are physically separated or spaced apart from one another. Claim 1 merely recites “a closed cell foam heel cup positioned in the heel section” and “a heel pad including any of foam, air, and a combination thereof, the heel pad positioned in the heel section at least partially surrounded by the heel cup.” These limitations are together taught by Hay and Gallegos, as discussed on at least pages 7-8 of the Non-Final Rejection.
In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Because Applicant has the opportunity to amend the In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
	Applicant further argues that it would not be obvious to add a separate heel pad structure to Hay’s entire heel structure 20 (see page 10 of Applicant’s Remarks).
	The Examiner respectfully notes that no such modification is proposed in the Non-Final Rejection. As previously pointed out by Applicant, the Non-Final Rejection identifies two different portions of Hay’s heel structure 20 as corresponding to the heel cup and heel pad, respectively. Gallegos is relied upon merely to teach wherein open-cell foams and closed-cell foams are known in the art, not to add separate structures to the heel portion. See pages 7-8 of the Non-Final Rejection. As such, Applicant’s argument is not pertinent to the actual rejection applied against the claims.
	Finally, Applicant argues that it would not have been obvious to modify Hay’s compression members to be color-coded, as taught by Dixon (see pages 11-12 of Applicant’s Remarks). Specifically, Applicant asserts that “there would be no reason to color-code Hay's 
selectable compression members, because there is no indication that Hay's sole is capable of or intended to be consumer-adjusted (or user-adjusted). Although Hay's selectable compression members have varying density and can be programmed according to an end use application, such "programming" is described relative to the point of manufacture or design, and there is no suggestion of adjustment or rearrangement by the consumer or user” (see page 11 of Remarks).
Accordingly, by properly choosing the resilient material(s) 20, the number, size and location of the bores 24 and the selectable compressible member 26 to be accommodated within each one of the bores 24 in the resilient material 20, it is possible to design the shoe sole to maximize the performance of the shoe sole 6 by a particular user for virtually any activity” (emphasis added).
As such, there is necessarily a “user” that is selecting the compression members according to the desired design. It is noted that said user need not be a consumer or wearer of the shoe, but could also include a designer or manufacturer of the shoe, who would still benefit from the color-coded nature of the compressible members. As discussed on at least pages 8-9 of the Non-Final Rejection, the color-coded compressible members would “allow the user [in this case, the designer] to quickly determine the density of a foam member when selecting a desired density for insertion within the shoe component.” Therefore, Applicant’s argument is not deemed to be persuasive.
The Examiner respectfully notes that rationale for supporting a conclusion of obviousness may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).  See MPEP 2144.
See updated rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 8, 10-13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (herein Hay)(US PG Pub 2008/0196272) in view of Gallegos (US PG Pub 2006/0213087), further in view of Dixon (US Patent No. 5,544,431).
Regarding claim 1, Hay discloses a shoe component (shoe sole of Figs. 1-3B) comprising:
a toe section, a heel section, a midfoot section positioned therebetween, an exterior side and an opposed interior side, both extending from the heel section through the midfoot section and to the toe section (see annotated Figs. 1-2);
a heel cup (see annotated Fig. 1) positioned in the heel section (see Fig. 1);
a heel pad (see annotated Fig. 1), the heel pad positioned in the heel section at least partially surrounded by the heel cup (see Fig. 1); and
a plurality of separate foam members (26) of varying firmness positioned in a movement pattern corresponding to a user's pressure movement pattern and extending through the midfoot section and into the toe section (see Figs. 1-3B and paragraphs 0046-0048);
wherein the movement pattern corresponds to a determined pressure pattern associated with a given athletic activity and the movement pattern defines a center path (substantially along longitudinal center line 2A, see Fig. 2); 
wherein the plurality of foam members are positioned on either side of the center path (see Figs. 1, 2, 2A), such that they are configured to correspond to a movement configuration of the user to provide varying support on either side of the center path (see paragraphs 0046-0048); 

wherein the separate foam members comprise separate cylindrical cells of varying densities (see at least Fig. 1 and paragraphs 0046-0048 of Hay).

    PNG
    media_image1.png
    471
    761
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    803
    680
    media_image2.png
    Greyscale


Regarding the limitations “a movement pattern corresponding to a user’s pressure movement pattern,” “wherein the movement pattern corresponds to a determined pressure pattern associated with a given athletic activity and the movement pattern defines a center path,” “configured to correspond to a movement configuration of the user,” and “thereby changing at least one of the movement pattern, the pressure pattern, and the movement configuration of the shoe component,” Hay discloses a plurality of separate foam members (26) of varying density and/or hardness that are configured to provide greater or lesser cushioning, compression, and/or Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Hay substantially discloses the invention as claimed above but fails to specifically disclose wherein the heel cup is made of a closed cell foam, and wherein the heel pad includes any of foam, air, and a combination thereof.  Hay merely discloses wherein the material layer (20) including the heel cup and heel pad is a resilient material (see paragraphs 0043-0045).
However, Gallegos teaches wherein foam materials are known in the art for providing elastic properties to a cushioning sole layer (see paragraph 0040). Gallegos also teaches wherein closed cell foam is known in the footwear art for providing enhanced wear resistance, stability, and support (see paragraphs 0044-0045).
Therefore, based on Gallegos’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have chosen a closed cell foam material for Hay’s resilient material layer (20), as closed cell foam is known in the footwear art for providing enhanced wear resistance, stability, and support to a cushioning sole layer. Furthermore, it has been held to be within the general skill of a worker in the art to select a See MPEP 2144.07.
As modified, the resilient material layer (20) including the heel cup and heel pad would be made of a closed foam material, such that cup would be made of a closed cell foam, and the heel pad would include foam.
Hay also fails to disclose wherein the plurality of separate foam members are specifically made of an open cell foam. Hay merely discloses wherein the material may be foam or any other conventional footwear material that may be varied in hardness, durometer, or softness (see paragraph 0046).
	However, Gallegos further teaches wherein open cell foam is known in the footwear art for providing a cushioning effect for enhanced comfort and compression (see paragraphs 0044-0045), and wherein combining open cell foams and closed cell foams within a sole structure would result in an optimal combination of cushioning and stability (see paragraph 0045).
	Therefore, based on Gallegos’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have chosen an open cell foam for Hay’s separate foam members, as open cell foam is known in the footwear art for providing a cushioning effect for enhanced comfort and compression, and combining open cell foams and closed cell foams within a sole structure would result in an optimal combination of cushioning and stability. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Hay further discloses wherein the separate foam members (26) comprise varying densities (see at least Fig. 1 and paragraphs 0046-0048 of Hay) but fails to specifically disclose 
However, Dixon teaches foam insert members (50) for use in a shoe sole (16, 18), wherein the foam insert members include a plurality of different densities including soft, medium, and firm densities (see column 4, lines 15-52), so as to provide at least three levels of densities to accommodate a desired sport or physical activity and a desired amount/balance of compression, resiliency, and/or impact attenuation (see column 4, lines 15-52). Dixon also teaches wherein the separate foam insert members define varying colors corresponding to the varying soft, medium, and firm density members (see column 2, lines 26-36), so as to allow the user to quickly determine the density of a foam member when selecting a desired density for insertion within the shoe sole (see column 2, lines 26-36).
Therefore, based on Dixon’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the foam members of Hay to include at least soft, medium, and firm densities and to define varying colors corresponding to the varying soft, medium, and firm density cells; as doing so would provide at least three levels of densities to accommodate a desired sport or physical activity and a desired amount/balance of compression, resiliency, and/or impact attenuation, and would also allow the user to quickly determine the density of a foam member when selecting a desired density for insertion within the shoe component.
As modified, the separate cylindrical cells (26 of Hay) would be capable of being varied about the center path by rearrangement of the varying soft, medium, and firm density cells (see Fig. 1 and paragraphs 0046-0048 of Hay, and three specific densities as taught by Dixon above).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). 

Regarding claim 8, the modified shoe component of Hay (i.e., Hay in view of Gallegos and Dixon) is further disclosed wherein the given athletic activity includes any one of running, hiking, golf, basketball, tennis, football, baseball, and soccer (see at least paragraph 0046 of Hay).

Regarding claim 10, the modified shoe component of Hay (i.e., Hay in view of Gallegos and Dixon) is further disclosed wherein the arrangement of foam members (26 of Hay) about the center path (2A of Hay, see Fig. 2) forms passageways that allow air passage through the shoe component corresponding to a walking pressure pattern of the user from heel to toe (see paragraph 044 of Gallegos; Gallegos teaches wherein open-cell foam is a highly compressible material wherein the open-air chambers in the foam are interconnected, thus forming passageways between said foam members to allow air passage through the shoe component).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

Regarding claim 11, the modified shoe component of Hay (i.e., Hay in view of Gallegos and Dixon) is further disclosed wherein the foam members are fabricated from natural rubber latex (see paragraph 0040 of Gallegos). 

Regarding claim 12, Hay discloses a shoe component (shoe sole of Figs. 1-3B) comprising:
a toe section, a heel section, a midfoot section positioned therebetween, an exterior side and an opposed interior side, both extending from the heel section through the midfoot section and to the toe section (see annotated Figs. 1-2); and
a plurality of separate foam members (26) of varying firmness positioned in a movement pattern corresponding to a user's pressure movement pattern and extending through the midfoot section and into the toe section (see Figs. 1-3B and paragraphs 0046-0048);

wherein the plurality of foam members are positioned on either side of the center path (see Figs. 1, 2, 2A), such that they are configured to correspond to a movement configuration of the user to provide varying support on either side of the center path (see paragraphs 0046-0048); 
wherein the separate foam members in the midfoot section and the toe section are adapted to be repositioned and replaced in the midfoot section and the toe section, thereby changing at least one of the movement pattern, the pressure pattern, and the movement configuration of the shoe component (see Abstract and paragraphs 0002 and 0046-0048); and
wherein the separate foam members comprise separate cylindrical cells of varying densities (see at least Fig. 1 and paragraphs 0046-0048 of Hay).
Regarding the limitations “a movement pattern corresponding to a user’s pressure movement pattern,” “wherein the movement pattern corresponds to a determined pressure pattern associated with a given athletic activity and the movement pattern defines a center path,” “configured to correspond to a movement configuration of the user,” and “thereby changing at least one of the movement pattern, the pressure pattern, and the movement configuration of the shoe component,” Hay discloses a plurality of separate foam members (26) of varying density and/or hardness that are configured to provide greater or lesser cushioning, compression, and/or responsiveness in selected areas to suit a desired athletic activity (see paragraphs 0002 and 0046-0048), as discussed above. As such, said foam members are capable of being used to correspond to a user’s pressure movement pattern, to a determined pressure pattern associated with a given athletic activity, to a movement pattern defined by a center path, and to a movement Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Hay substantially discloses the invention as claimed above but fails to specifically disclose wherein the plurality of separate foam members are specifically made of an open cell foam. Hay merely discloses wherein the material may be foam or any other conventional footwear material that may be varied in hardness, durometer, or softness (see paragraph 0046).
	However, Gallegos teaches wherein open cell foam is known in the footwear art for providing a cushioning effect to a sole component for enhanced comfort and compression (see paragraphs 0044-0045).
	Therefore, based on Gallegos’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have chosen an open cell foam for Hay’s separate foam members, as open cell foam is known in the footwear art for providing a cushioning effect for enhanced comfort and compression. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Hay further discloses wherein the separate foam members (26) comprise varying densities (see at least Fig. 1 and paragraphs 0046-0048 of Hay) but fails to specifically disclose wherein the densities include at least soft, medium, and firm densities, and wherein the foam 
However, Dixon teaches foam insert members (50) for use in a shoe sole (16, 18), wherein the foam insert members include a plurality of different densities including soft, medium, and firm densities (see column 4, lines 15-52), so as to provide at least three levels of densities to accommodate a desired sport or physical activity and a desired amount/balance of compression, resiliency, and/or impact attenuation (see column 4, lines 15-52). Dixon also teaches wherein the separate foam insert members define varying colors corresponding to the varying soft, medium, and firm density members (see column 2, lines 26-36), so as to allow the user to quickly determine the density of a foam member when selecting a desired density for insertion within the shoe sole (see column 2, lines 26-36).
Therefore, based on Dixon’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the foam members of Hay to include at least soft, medium, and firm densities and to define varying colors corresponding to the varying soft, medium, and firm density cells; as doing so would provide at least three levels of densities to accommodate a desired sport or physical activity and a desired amount/balance of compression, resiliency, and/or impact attenuation, and would also allow the user to quickly determine the density of a foam member when selecting a desired density for insertion within the shoe component.
As modified, the firmness of the shoe component (shoe sole of Figs. 1-3B of Hay) would be capable of being varied about the center path by rearrangement of the varying soft, medium, and firm density cells (26 of Hay as modified above, see Fig. 1 and paragraphs 0046-0048 of Hay, and three specific densities as taught by Dixon above).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). 

Regarding claim 20, the modified shoe component of Hay (i.e., Hay in view of Gallegos and Dixon) is further disclosed wherein the open cell foam members (26 of Hay as modified above) are configured to allow air passage through passageways formed by the open cell foam members and corresponding to a walking pressure pattern of the user from the heel section to the toe section (see paragraph 044 of Gallegos; Gallegos teaches wherein open-cell foam is a highly compressible material wherein the open-air chambers in the foam are interconnected, thus forming passageways between said foam members to allow air passage through the shoe component).
Regarding the limitation “corresponding to a walking pressure pattern of the user from the heel section to the toe section,” Hay discloses a plurality of separate foam members (26) of varying density and/or hardness that are configured to provide greater or lesser cushioning, compression, and/or responsiveness in selected areas to suit a desired athletic activity (see paragraphs 0002 and 0046-0048), as discussed above. As such, said areas are capable of being Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

	Regarding claim 21, the modified shoe component of Hay (i.e., Hay in view of Gallegos and Dixon) is further disclosed to comprise a toe closed cell foam member (toe area of 20 of Hay, see Fig. 1 of Hay, see also paragraphs 0044-0045 of Gallegos and modification of material layer 20 in rejection of claim 1 above) as a filler positioned in the toe section (see Fig. 1 and paragraphs 0042-0045 of Hay).

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hay, Gallegos, and Dixon, as applied to claims 1 and 12 above, in view of Portzline et al. (herein Portzline)(US PG Pub 2011/0283560).
Regarding claim 6, Hay, Gallegos, and Dixon together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the movement configuration is a pronator configuration and is provided having more firm cells positioned interior to the center path relative to a neutral configuration and more soft cells positioned exterior of the center path relative to a neutral configuration.
However, Portzline teaches a multi-density shoe component (100) comprising sections of varying firmness (10, 12, and 14) positioned on either side of a center path (see annotated Fig. 1A), such that the sections are configured to correspond to a movement configuration of a user to provide varying support on either side of the center path (see paragraphs 0025 and 0027-0031); 

    PNG
    media_image3.png
    760
    585
    media_image3.png
    Greyscale

Therefore, based on Portzline’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have adapted the shoe component together taught by Hay, Gallegos, and Dixon for a pronator movement configuration, 

	
Regarding claim 7, Hay, Gallegos, and Dixon together teach the limitations of claim 1, as discussed above, but fail to explicitly teach wherein the movement configuration is a supinator configuration and is provided having more firm cells positioned exterior to the center path relative to a neutral configuration and more soft cells positioned interior of the center path relative to a neutral configuration.
However, Portzline teaches a multi-density shoe component (100) comprising sections of varying firmness (10, 12, and 14) positioned on either side of a center path (see annotated Fig. 1A), such that the sections are configured to correspond to a movement configuration of a user to provide varying support on either side of the center path (see paragraphs 0025 and 0027-0031); wherein the movement configuration is a supinator configuration and is provided having more firm cells positioned exterior to the center path relative to a neutral configuration and more soft cells positioned interior of the center path relative to a neutral configuration (see Fig. 1B and paragraph 0023 of Portzline; component 100b has a configuration suitable for both pronators and supinators, and has both a firmer, high density portion 10, i.e., exterior to the center path, and a softer, low density portion 14, i.e., interior to the center path), so as to provide enhanced flexibility and cushioning for the user (see paragraph 0023).
Therefore, based on Portzline’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have adapted the shoe component together taught by Hay, Gallegos, and Dixon for a supinator movement 

Regarding claim 17, Hay, Gallegos, and Dixon together teach the limitations of claim 12, as discussed above, but fail to explicitly teach wherein the determined pressure pattern corresponds to a pronator configuration and is provided having firmer open cell foam members positioned interior to the center path relative to a neutral configuration and softer open cell foam members positioned exterior of the center path relative to a neutral configuration.
However, Portzline teaches a multi-density shoe component (100) comprising sections of varying firmness (10, 12, and 14) positioned on either side of a center path (see annotated Fig. 1A), such that the sections are configured to correspond to a movement configuration of a user to provide varying support on either side of the center path (see paragraphs 0025 and 0027-0031); wherein the determined pressure pattern corresponds to a pronator configuration and is provided having firmer foam members positioned interior to the center path relative to a neutral configuration and softer foam members positioned exterior of the center path relative to a neutral configuration (see Fig. 1A and paragraph 022 of Portzline; component 100a has a pronator configuration and has a firmer, high density portion 10, i.e., interior to the center path, and a softer, low density portion 14, i.e., exterior to the center path), so as to provide enhanced support and stability during the user’s stride (see paragraph 0022).
Therefore, based on Portzline’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have adapted the shoe 

	
Regarding claim 18, Hay, Gallegos, and Dixon together teach the limitations of claim 12, as discussed above, but fail to explicitly teach wherein the determined pressure pattern corresponds to a supinator configuration and is provided having firmer open cell foam members positioned exterior to the center path relative to a neutral configuration and softer open cell foam members positioned interior of the center path relative to a neutral configuration.
However, Portzline teaches a multi-density shoe component (100) comprising sections of varying firmness (10, 12, and 14) positioned on either side of a center path (see annotated Fig. 1A), such that the sections are configured to correspond to a movement configuration of a user to provide varying support on either side of the center path (see paragraphs 0025 and 0027-0031); wherein the determined pressure pattern corresponds to a supinator configuration and is provided having firmer foam members positioned exterior to the center path relative to a neutral configuration and softer foam members positioned interior of the center path relative to a neutral configuration (see Fig. 1B and paragraph 0023 of Portzline; component 100b has a configuration suitable for both pronators and supinators, and has both a firmer, high density portion 10, i.e., exterior to the center path, and a softer, low density portion 14, i.e., interior to the center path), so as to provide enhanced flexibility and cushioning for the user (see paragraph 0023).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732